—In a proceeding pursuant to Business Corporation Law article 11 to dissolve a professional corporation formed by the petitioner and Albert A. Jurón, Albert A. Jurón appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), dated July 2, 2001, as denied that branch of his motion which was to direct the *574petitioner to report and account as to the status of the case entitled Wimpel v Circle Line.
Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Westchester County, for an evidentiary hearing on the issue of whether the petitioner should be directed to remit a check to the appellant in the amount of $2,497.68.
The appellant’s motion papers raise a question of fact as to whether he received his share of the legal fees and disbursements in the case entitled Wimpel v Circle Line (see McDonald v Fenzel, 233 AD2d 219, 220; Abelow v Grossman, 230 AD2d 693, 694). Accordingly, the matter is remitted to the Supreme Court for an evidentiary hearing on the issue of whether the petitioner should be directed to remit a check to the appellant in the amount of $2,497.68. O’Brien, J.P., Friedmann, H. Miller and Crane, JJ., concur.